DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because of the following informality: p. 3, line 3, “manages” should read --for managing--. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
p. 3, line 6, “operation,” should read --operation;--;
p. 3, line 25, “the figure 1” should read --figure 2--;
p. 4, line 32, “using use” should read --using--;
p. 5, lines 25-26, “the figure 1” should read --figure 3--;
p. 8, lines 9-10, “is operatively” should read --operatively--;
p. 8, line 15, “exercise machines 200” should read --exercise machine 200--;
p. 8, line 28, “a respective a memory unit 302” should read --a respective memory unit 302--;
p. 10, line 3, “if the” should read --of the--;
p. 12, line 20, “user trainer” should read --trainer user--;
p. 13, line 21, “established” should read --set--;
p. 13, line 22, “null” should read --zero--;
p. 15, line 17, “with identifies” should read --which identifies--;
p. 17, lines 2-3, “representative a” should read --representative of a--;
p. 17, line 30, “training program end” should read --training program ends--;
p. 18, line 22, “which was” should read --which it was--;
p. 20, line 3, “user trainer” should read --trainer user--;
p. 24, line 12, “now described” should read --now be described---;
p. 24, line 15, “system 400” should read --method 400--;
p. 26, line 8, “in following” should read --following--;
p. 32, line 11, “user trainer” should read --trainer user--;
p. 35, line 32, “in automatic” should read --in an automatic--; and
p. 36, lines 18-19, “in manner” should read --in a manner--.
Furthermore, all instances of “communication network data” should read --data communication network--.
Appropriate correction is required.
Claim Objections
Claims 1, 7, 8, 9, 11, 12, 14, 15, 16, and 17 are objected to because of the following informalities:  
claim 1, line 20, “received by” should read --received from--;
claim 7, line 3, “an exercise machine” should read --each exercise machine--;
claim 8, line 2, “comprises” should read --comprising--;
claim 9, lines 9-10, “which during” should read --which is controllable during--;
claim 11, line 3, “the user” should read --a user--;
claim 12, line 2, “comprising” should read --further comprising--;
claim 14, lines 2 and 5, “comprising” should read --further comprising--;
claim 14, line 3, “control unit” should read --memory unit--;
claim 15, line 1, “comprising” should read --further comprising--;
claim 15, line 2, “end of the training command” should read --end of training command--;
claim 15, line 4, “the user” should read --a user--;
claim 15, line 6, “a user” should read --the user--;
claim 16, line 19, “received by” should read --received from--; and
claim 17, line 3, “configured” should read --further configured--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “send[ing] … at least one control instruction of operation of each exercise machine” followed by “control[ling] the operation of each exercise machine”. However, the specification at p. 6, line 7 also defines “controlling the operation of an exercise machine” as sending of at least one control instruction to the exercise machine during its operation. In light of this definition, the claims are ambiguous. Specifically, it is unclear if they require both sending at least one control instruction, and controlling the operation of each exercise machine, or instead require two or more instances of sending at least one control instruction, without controlling the operation of each exercise machine. Moreover, the claims specify that “control[ling] the operation of each exercise machine” is performed by “each exercise machine”, whereas “send[ing] … at least one control instruction of operation of each exercise machine” is performed by the control unit. Given the definition of “control[ling]” to mean “send[ing]”, it is unclear how the sending can be performed by each exercise machine—instead of by the control unit. For both these reasons, claims 1 and 16 have an indefinite scope. For examination purposes, claims 1 and 16 will be interpreted as requiring both sending at least one control instruction and controlling the operation of each exercise machine. It is suggested to omit or revise the definition at p. 6, line 7 to resolve this issue.
Claims 2-15 and 17 are likewise rejected due to their dependency, either direct or indirect, from claims 1 and 16, respectively.
Claim 9 recites the limitations "the value of said first parameter of the exercise machine which is controllable during operation by the training program", "the plurality of lines", and "the first place of the plurality of lines" in lines 11-13, 14-15, and 15-16, respectively. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, “the value of said first parameter of the exercise machine which is controllable during operation by the training program” will be interpreted as “a value of said first parameter of the exercise machine which is controllable during operation according to the loaded training program”; the “list of [] users” will be interpreted as comprising a plurality of lines corresponding to the users.
Claim 12 recites the limitation "the value of the first parameter of the exercise machine which is controllable during its operation" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a value of a first parameter of the exercise machine which is controllable during its operation”.
Claims 14 and 17 recite the limitation “stor[e/ing] … a summary of the training class in a respective memory module” (emphasis added). However, their parent claims 1 and 16 also recite “load[ing] … in a respective memory module of the control unit, a training program” (emphasis added). Considered in light of their parent claims, claims 14 and 17 are ambiguous, because the “stor[e/ing]” limitation can be interpreted in three different ways: (1) the memory module for storing the summary is the same memory module of the control unit for loading the training program; (2) the memory module for storing the summary is also associated with the control unit, but is a different memory module from that for loading the training program; or (3) the memory module for storing the summary is neither the same as that for loading the training program, nor is it associated with the control unit. Accordingly, claims 14 and 17 have an indefinite scope. For examination purposes, because the specification consistently uses reference number 103 to refer to the respective memory module both when loading the training program and when storing the summary, “a respective memory module” in claims 14 and 17 will be interpreted as the same “respective memory module of the control unit” in claims 1 and 16.
Claim 15 is likewise rejected due to its dependency from claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson et al. (US 20150238817 A1) [hereinafter Watterson] in view of Andrus et al. (US 5888172 A) [hereinafter Andrus].
Claim 1
Watterson discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a method for managing a training of users on a plurality of exercise machines, (Fig. 1; [0038]–[0042]) comprising steps of:
providing a control unit of a user training class on a plurality of exercise machines, the control unit being accessible by a trainer user in charge of managing a training class on a plurality of exercise machines; (Figs. 1-2, 6; trainer on treadmill 20, control panel 22; [0038]–[0043], [0052] (“optionally treadmill 20 [] includes control panel 22”))
providing a plurality of exercise machines operatively connected to the control unit by a data communication network; (Fig. 1; user treadmill 12a-12n, network 16; [0038]–[0042])
loading, by the control unit, in a respective memory module of the control unit, a training program to be performed for the users of the training class chosen by the trainer user from various training programs; (Figs. 7-8; memory 194, external memory 196; [0040] (“For example, … the hardware and/or software elements of the communication system 18 may be incorporated within treadmill 20.”), [0085] (“In various other configurations of the present invention, … control panel 22 may include one or more magnetic hard disk drives, magnetic disk drives, optical disk drives, and associated interfaces. Control panel 22, … may be capable of accessing programming that is stored on computer diskettes, CD ROMs, DVDs, and the like.”), [0106] (“Upon logging onto communication system 18, the trainer prepares the desired exercise program or alternatively selects a stored control signal profile that is synchronized to the desired program from memory 194 and/or external memory 196.”), [0182] (“For example, if the individual wishes to view the exercise program profile, communication module 254 packetizes an audio and/or graphical representation of the exercise program selected (i.e., the maximum speed, maximum incline, time to perform the exercise program, amount of time at each maximum speed and incline, and various other operating parameters known to one skilled in the art) …”))
sending to the plurality of exercise machines, by the control unit, by the data communication network, at least one control instruction of operation of each exercise machine of the plurality of exercise machines; ([0042]–[0045], [0106] (“At the scheduled time for a live-on-live treadmill exercise program, both the user of treadmill 12 and the trainer located at treadmill 20 accesses communication system 18. The trainer activates the control signal profile, which is delivered to control processor 192. Control processor 192 delivers to [] treadmill 12 … the desired control signals to vary the operating parameters of each treadmill 12 ….”))
controlling the operation of each exercise machine, by each exercise machine of the plurality of exercise machines based on the at least one control instruction of the operation of each exercise machine received by the control unit. ([0105] (“As alluded to above, the control signals are detectable by … treadmill 12, …. If the signal is approved, the signal is delivered to the appropriate controllers for varying the operating parameters of treadmill 12.”), [0131] (“Following manipulation of the control signals to obtain the control instructions, treadmill processor 220 performs the control process on the various components of treadmill 12 as dictated by the control instructions.”))
Watterson does not disclose, but, in the same field of endeavor, Andrus teaches sending, by the control unit, by the data communication network, a start of training command to the plurality of exercise machines and starting, by the plurality of exercise machines, the training following reception of the start of training command. (Figs. 1, 10-12; command data packet 140; col. 12, ll. 32-40, 59-62, col. 13, ll. 29-67 (“[T]he video system computer 28 transmits the command data packet 140 via the interface module 26 including the following bytes: … a command byte D0; … The command byte D0 has [] predefined values, each corresponding to a different one of the following [] commands: … INITIALIZE command; … The INITIALIZE command instructs the exercise machine 22 to initialize (i.e., reset) the exercise data (such as total calories consumed) and to begin interactive operation.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson to include sending, by the control unit, by the data communication network, a start of training command to the plurality of exercise machines and starting, by the plurality of exercise machines, the training following reception of the start of training command as taught by Andrus because doing so would provide “a flexible and powerful interface … that will result in substantially improved communication between exercise machines and video systems” (col. 2, ll. 26-30), including for “other applications, such as … fitness training programs.” (col. 8, ll. 8-12)
Claim 2
	Watterson in view of Andrus discloses a method according to claim 1, wherein the step of sending is performed, by the control unit, following a manual command of the trainer user, the step of sending being performed, by the control unit, to provide the plurality of exercise machines with the at least one control instruction of the operation of each exercise machine, the at least one control instruction belonging to the group comprising: a stop command, a pause command, a restart command, an end of training command, a synchronization command. (Watterson: [0042]–[0045], [0106]–[0107] (“Alternatively, control processor 192 may deliver control signals to treadmill 12 to vary the operating parameters thereof, while sending an audio and/or video representation of the exercise profile (i.e., speed, distance, time, inclination of the exercise device) of the exercise program delivered to the user, so that the trainer may then manually vary the operating parameters of treadmill 20 as desired. … In one embodiment, changes made by the trainer on treadmill 20 are translated into control signals that are delivered to treadmill 12 to vary the operating parameters therein.”); Andrus: col. 13, l. 58–col. 14, l. 20 (“The command byte D0 has [] predefined values, each corresponding to a different one of the following [] commands: … (ii) INITIALIZE command; (iii) UPDATE command; (iv) PAUSE command; (iv) TERMINATE command; and (v) ABORT command.”))
Claim 3
	Watterson in view of Andrus discloses a method according to claim 1, wherein the step of sending is performed, by the control unit, as a function of a profile of the training program chosen by the trainer user, the step of sending being performed, by the control unit, to provide the plurality of exercise machines with the at least one control instruction of the operation of each exercise machine, comprising variation of a parameter of the exercise machine which is controllable during operation. (Watterson: [0042] (“Generally, system 10 enables exercise programming with control signals to be transmitted from a trainer at treadmill 20, … to a user at treadmill 12. [T]he programming may include … one or more control signals that may be used to control the operating parameters of treadmill 12 …. The control signals may be … designed to control one or more operating parameters of the exercise device, such as the speed, incline, difficulty of exercise program, time, distance, and the like of an exercise program performed on treadmill 12.”))
Claim 4
	Watterson in view of Andrus discloses a method according to claim 1, further comprising, between the step of loading, by the control unit, a training program to be performed for the training class users and the step of sending, by the control unit, a start of training command to the plurality of exercise machines, a step of sending, by the control unit, the training program chosen by the trainer user to the plurality of exercise machines, by the data communication network. (Watterson: [0042] (“Generally, system 10 enables exercise programming … to be transmitted from a trainer at treadmill 20, … to a user at treadmill 12.”))
Claim 5
	Watterson in view of Andrus discloses a method according to claim 4, further comprising a step of performing, by each exercise machine of the plurality of exercise machines, the training program received from the control unit, the at least one control instruction of the operation of each exercise machine comprising variation of a parameter of the exercise machine which is controllable during operation, being performed autonomously by each exercise machine. (Watterson: [0042], [0105] (“As alluded to above, the control signals are detectable by … treadmill 12, …. If the signal is approved, the signal is delivered to the appropriate controllers for varying the operating parameters of treadmill 12.”), [0131] (“Following manipulation of the control signals to obtain the control instructions, treadmill processor 220 performs the control process on the various components of treadmill 12 as dictated by the control instructions.”))
Claim 6
	Watterson in view of Andrus discloses a method according to claim 5, wherein each exercise machine of the plurality of exercise machines is a treadmill, said exercise machine parameter which is controllable during operation being gradient of the treadmill, the step of controlling being performed by controlling an actuation device with which each exercise machine is provided configured to receive a treadmill gradient variation command from a respective data processing unit of the exercise machine. (Watterson: Figs. 4, 9; user treadmill 12a-12n, treadmill processor 220, incline drive motor 60; [0037], [0042] (“The control signals may be … designed to control one or more operating parameters of the exercise device, such as the … incline, … of an exercise program performed on treadmill 12.”), [0051], [0105], [0131] ("Following manipulation of the control signals to obtain the control instructions, treadmill processor 220 performs the control process on the various components of treadmill 12 as dictated by the control instructions. For example, treadmill processor 220 may … cause motor 60 to rotate thereby raising or lowering tread base 26.”))
Claim 7
	Watterson in view of Andrus discloses a method according to claim 1, wherein the step of sending the at least one control instruction of the operation of an exercise machine is performed, by the control unit, in reply to reception of a respective request to receive a control instruction of the operation of an exercise machine and of training data of each user on a respective exercise machine, recorded by the exercise machine during operation, periodically sent by each exercise machine of the plurality of exercise machines. (Watterson: [0040], [0094] (“As depicted, communication system 18 includes an interface 190 that communicates with a control processor 192 and an interface 198. Interface 190 is configured to transceive one or more signals … from … treadmill 12 …. Such signals may include audio and visual signals of the exercising user, the status of the exercise device, such as active status, deactivated status, standby status, data and information about the user, such as heart rate, blood pressure, and the like that has been gathered by one or more health monitoring devices. … Similarly, interface 198 enables communication system 18 to transmit the above signals to … a trainer at treadmill 20 …”), [0122] (“Similarly, treadmill 12 may include other sensors that gather various other operating parameters, such as but not limited to, maximum pulse and heart rate, average pulse and heart rate, target heart rate, length of workout session, and the like. Additionally, sensors 230, 232, optionally in combination with one or more other sensors, may determine whether an individual is actually exercising on treadmill 12 and deliver a feedback signal to processor 214 that informs … the trainer.”); Andrus: Figs. 1, 10-12; status data packet 138, command data packet 140; col. 3, ll. 12-23 (“2. Communications Protocol. … The exercise machine periodically sends out a status data packet. When the video system receives this status data packet, it responds with a command data packet.”), col. 12, ll. 32-40 (“[T]he exercise machine 22 and video system 24 can periodically exchange data, allowing the video system computer 28 both access to exercise data and the ability to control the exercise machine 22.”), col. 13, ll. 44-46 (“In response to receipt of a status data packet 138, the video system computer 28 transmits the command data packet 140 …”))
Claim 8
	Watterson in view of Andrus discloses a method according to claim 1, further comprises a step of providing, by the control unit, a piece of information representative of the training time during performance of the training program to the plurality of exercise machines, by the data communication network. (Watterson: [0042]–[0045]; [0106] (“Alternatively, control processor 192 may … send[] an audio and/or video representation of the exercise profile (i.e., … time, …) of the exercise program delivered to the user, ….”))
Claim 10
Watterson in view of Andrus discloses the elements of claim 10 as stated above for claim 7.
Claim 11
	Watterson in view of Andrus discloses a method according to claim 1, further comprising a step of manually modifying, during performance of the training program, following a command received from the user via a control interface with which an exercise machine of the plurality of exercise machines is provided, a value of a first parameter of the exercise machine which is controllable during operation or of a second parameter of the exercise machine which is controllable during operation if the user cannot keep the value of the first parameter of the exercise machine which is controllable during operation or the value of the second parameter of the exercise machine which is controllable during operation, set automatically during the training program chosen by the trainer user. (Watterson: Fig. 6; manual override button 84; [0059] (“As mentioned above, control panel 22 may include manual override button 84. … Upon activating manual override button 84, control of the operation of treadmill 12 is returned to the user. Consequently, the user may operate the manual controls of treadmill 12, such as speed controls 72, incline controls 74, time controls 68, distance controls 70, a start button 76, and a stop or pause button 78 during the performance of an exercise program or regime. For example, if the exercise program … is too difficult for the user, the user may activate manual override button 84 thereby interrupting the program delivered to treadmill 12 by communication system 18 and thereafter reduce the intensity of the exercise program ….”))
Claim 13
	Watterson in view of Andrus discloses a method according to claim 1, further comprising steps of: sending, by the control unit, an end of training command to the plurality of exercise machines, by the data communication network; ending, by the plurality of exercise machines, the training following reception of the end of training command. (Andrus: col. 13, l. 58–col. 14, l. 11 (“The command byte D0 has [] predefined values, each corresponding to a different one of the following [] commands: … ABORT command. … The ABORT command causes the exercise machine 22 to immediately terminate interactive operation, and resume stand-alone operation.”))
Claim 16
Watterson in view of Andrus discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 16 as stated above for claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson and Andrus as applied to claim 1 above, and further in view of Dufourcq (US 20190374844 A1).
	Watterson in view of Andrus discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 9 as stated above for claim 1, and further discloses a method according to claim 1, further comprising a step of showing to the trainer user, by the control unit, by a respective display module with which the control unit is provided (Watterson: Fig. 6; video output device 94; [0052], [0065], [0067] (“Control panel 22 may further include a video output device 94, such as a video display. Generally, video output device 94 presents the user … with information and data transmitted from communication system 18, …. Additionally, video output device 94 may optionally show information and data from: (1) various other sources selected by the user, third parties, or system 10; (2) statistical information representative of the operational parameters of treadmill 12, such as the speed, incline, duration of user’s workout, etc.; ….”), [0070]) and receiving a value of said first parameter of the exercise machine which during operation, during a user’s training on the exercise machine. (Watterson: [0042]–[0045]; [0106]–[0107] (“Alternatively, control processor 192 may … send[] an audio and/or video representation of the exercise profile (i.e., speed, distance, time, inclination of the exercise device) of the exercise program delivered to the user, so that the trainer may then manually vary the operating parameters of treadmill 20 as desired.”))
	Watterson in view of Andrus does not disclose but, in the same field of endeavor, Dufourcq teaches a list of the users taking part in the training program, wherein, user identification data and an indication representing that a user can follow a profile of a first parameter of the exercise machine which is controllable during operation or not, according to the loaded training program, are associated with each user, said step of showing comprising steps of: … comparing the received value with the value of said first parameter of the exercise machine which is controllable during operation by the training program in order to determine a deviation; wherein if the deviation is different from zero, moving a line inside the plurality of lines corresponding to the user to the first place of the plurality of lines, adding a graphic symbol by the side of at least either one or a combination of: a sequential number, a respective real name and a respective nickname of the user. (Fig. 1; visual broadcasting means 21, 22; [0011]–[0015], [0042] (“The visual broadcasting means is also adapted to display data. This data can be of any type: list of participants, …”), [0051]–[0053] (“The personal data associated with the participant may also … comprise his name, in order to display it opposite to his achievement or his results, … [T]he achievement is displayed on a screen 21, 22. This display may be digital or preferably graphical and analog. [T]his display is referenced relative to the objective so that the participant could locate his effort relative to the objective effort. Thus, … the objective being indicated by a color indicator, the achievement is [] displayed by taking on the same color indicators, so that the participant could monitor, at a glance if he is or not in the objective. In order to constitute a reference, the achievement may [] be displayed beside, opposite and/or relative to the objective. … [I]n order to improve the motivation of the participants, emulation is [] created by presenting the achievements of the participants in a comparative manner. Thus, it is possible to display side by side on the same broadcasting means 21, 22 the achievements of several participants, or even of all present participants, so that everyone could observe the achievements of the other participants and/or compare them to his achievement.”))
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus to include a list of the users taking part in the training program, wherein, user identification data and an indication representing that a user can follow a profile of a first parameter of the exercise machine which is controllable during operation or not, according to the loaded training program, are associated with each user, said step of showing comprising steps of: … comparing the received value with the value of said first parameter of the exercise machine which is controllable during operation by the training program in order to determine a deviation; wherein if the deviation is different from zero, moving a line inside the plurality of lines corresponding to the user to the first place of the plurality of lines, adding a graphic symbol by the side of at least either one or a combination of: a sequential number, a respective real name and a respective nickname of the user as taught by Dufourcq because the “technical assistance provided by the piloting system” enables “the coach [to] actually supervise [] participants in an effective manner.” ([0032])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watterson and Andrus as applied to claim 1 above, and further in view of Escobedo et al. (US 20120264569 A1) [hereinafter Escobedo].
Watterson in view of Andrus discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 12 as stated above for claim 1, and further discloses a method according to claim 1, comprising a step of providing the user, by the respective exercise machine by a display unit with which the exercise machine is provided. (Watterson: Fig. 6; video output device 94; [0067] (“Control panel 22 may further include a video output device 94, such as a video display. … Additionally, video output device 94 may optionally show information and data from: … statistical information representative of the operational parameters of treadmill 12, such as the speed, incline, duration of user’s workout, etc.; ….”); [0070])
Watterson in view of Andrus does not disclose but, in the same field of endeavor, Escobedo teaches with a piece of information representative of one or more preferred values of a second parameter of the exercise machine which is controllable during operation, determined on the basis of the value of the first parameter of the exercise machine which is controllable during operation. ([0139]–[0147] (“The processor 8 is programmed to [] correlate all of the operating parameters described above, that is to say, the user 100 walking or running speed or belt movement speed 3, the belt 3 exercise platform 3a incline, the motor energy saving and the user 100 oxygen consumption. … [T]hat allows the user 100 to set the value of a first parameter (or fixed parameter) as required and at the same time to vary the value of a second parameter (or guide parameter), obtaining the simultaneous display of the corresponding variation of the values of the remaining parameters. More precisely, the processor 8 is programmed to determine the value of the other parameters depending on the fixed parameter and the guide parameter set by the user 100 and to set the machine 1 to the corresponding operating configuration.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus to include with a piece of information representative of one or more preferred values of a second parameter of the exercise machine which is controllable during operation, determined on the basis of the value of the first parameter of the exercise machine which is controllable during operation as taught by Escobedo because this would provide the “[a]dvantage[]” that, “if there is a variation in each … parameter[,] the corresponding values of the remaining parameters are available” for the user to view. ([0140])
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watterson and Andrus as applied to claims 1 and 16 above, and further in view of Basta et al. (WO 2014153201 A1) [hereinafter Basta].
Claim 14
	Watterson in view of Andrus discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 14 as stated above for claim 1, and further discloses a method according to claim 1, comprising a step of providing a remote electronic processor operatively connected to the control unit and to the plurality of exercise machines. (Watterson: Figs. 10-12; iFit.com website 300; [0169]–[0170])
	Watterson in view of Andrus does not disclose but, in the same field of endeavor, Basta teaches the method, after sending an end of training command, at the end of the training, comprising steps of: storing, by the control unit, a summary of the training class in a respective memory module; sending, by the control unit, to the remote electronic processor, the summary of the training class in order to store the summary in a control unit of the remote electronic processor in a personal trainer user’s account. ([000127] (“In addition, the system control computer includes the components and sub-systems used for a data recording system that enables the storage of all training related and time based and time coordinated data, …”), [000146]–[000147] (“Some implementations … will allow the results of a session to be saved locally. Some implementations will allow the information to be saved on a server on the Internet. … If information is associated with a particular user, they will have the ability to see only the information from their own sessions.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Watterson in view of Andrus to include the method, after sending an end of training command, at the end of the training, comprising steps of: storing, by the control unit, a summary of the training class in a respective memory module; sending, by the control unit, to the remote electronic processor, the summary of the training class in order to store the summary in a control unit of the remote electronic processor in a personal trainer user’s account as taught by Basta because doing so would allow “collected data [to] be used in real time or near real time during a [] session” and/or “for off-line diagnostic analysis” ([000127]); moreover, “[i]f [] session data is saved to a server on the Internet, a Web-based application will make that information available via a browser.” ([000147])
Claim 15
	Watterson in view of Andrus and Basta discloses a method according to claim 14, comprising, following the reception of the end of the training command, a step of sending, by each exercise machine of the plurality of exercise machines, to the remote electronic processor, training results performed by the user on the exercise machine, in order to store the training results in the memory unit of the remote electronic processor in a user’s account. (Watterson: [0281] (“Following completion of the exercise program, … the user can upload the exercise data to iFit website 300 where the data can be stored within the iFit website 300, and more specifically hardware and/or software modules associated with iFit website 300, such as in the user’s personal storage ….”))
Claim 17
Watterson in view of Andrus and Basta discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 17 as stated above for claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Arai (US 7063643 B2) discloses a management server for responding to user requests and supplying exercise programs including control signals for controlling training machines.
Begun et al. (US 5474090 A) discloses a remote base station that transmits commands to an exercise device to initiate a therapy session and/or control the device.
Birrell et al. (US 7955219 B2) discloses a remote communications hub that receives results from multiple users of exercise equipment and presents comparison results numerically and/or graphically in, e.g., a pie chart or bar graph.
Boyette (US 9101791 B2) discloses an exercise server that generates and updates an exercise program, synchronizes exercise program data between multiple exercise devices, controls and receives feedback from multiple devices, and maintains records of multiple users’ activities. 
Brammer (US 20130178337 A1) discloses exercise devices that can receive workout programs and files over a network that include control commands.
Chiang (US 7811200 B2) discloses virtual-reality fitness equipment controllable by a computer processing unit to enable multiple users to participate in an online internet competition game.
Deluca et al. (US 20170065851 A1) discloses a data processing system that monitors and controls different exercise machines via a network.
Dempfle et al. (US 20170154165 A1) discloses a system for controlling a plurality of exercise apparatuses across a network and storing user information.
Foley et al. (US 10864406 B2) discloses (1) a control station to provide start and stop signals over a network to control and synchronize exercise equipment and (2) a leaderboard of comparative performance with user lists and information that can be sorted and filtered in various ways.
Kim (KR 200194512 Y1) discloses a fitness device with a telemedicine function that can be remotely controlled by a doctor’s computer.
Lagree et al. (US 20180280782 A1) discloses a trainer remote control device for a fitness trainer to control various settings of multiple exercise machines.
Le Page et al. (US 20100234184 A1) discloses determining a variance in a user’s physical parameter during an exercise session and remotely sending a command to correspondingly adjust an operating parameter of an exercising apparatus.
Lee et al. (US 20130253943 A1) discloses a mobile communication terminal to receive an exercise program from a trainer console and transmit exercise data to health machines.
McClure (US 6902513 B1) discloses (1) a server to coordinate and simulate competitions among remote users exercising on fitness equipment and (2) display of detailed data and comparative performance of individual competitors in a variety of different formats.
Shea (US 6050924 A) discloses an exercise terminal network including a central computer with a database of exercise profile and goal data and exercise terminals that retrieve exercise programs from the database to control an exercise apparatus.
Sultan et al. (US 20130123068 A1) discloses a processor that generates exercise routines and transmits corresponding command signals to exercise machines via a network.
Yoo (US 6648798 B2) discloses a computerized exercise system controlled through the internet.
Yoshikawa et al. (US 20110010188 A1) discloses a server to store exercise programs that is connected to a training machine via a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        



May 20, 2022